Title: From Thomas Jefferson to Julian Ursin Niemcewicz, 11 January 1801
From: Jefferson, Thomas
To: Niemcewicz, Julian Ursin



Dear Sir
Washington Jan. 11. 1801.

I am favoured with yours of Dec. 28. and shall forward it to mr Littlepage’s brother, for the satisfaction of the family. it is I believe a twelvemonth since I have had a letter from Genl. Kosciuzko. but I had an opportunity of hearing some particulars of him from General Davie, one of our envoys lately returned from Paris. he says the General is in tolerable health, is considered as the head of the Polish corps in the service of France, keeps a table as such, and is the regular organ between them & the government of France. he is able to walk about.I thank you for your congratulations on the subject of the late election. it is not however yet decided. the vanquished party have still the resource of some maneuvres to shew their spirit and adroitness. accept assurances of my high esteem & respect, & my friendly salutations.

Th: Jefferson

